Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed on 6/8/2020.
Claims 1-20 are presented for examination.  


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/9/2020 is being considered by the examiner. 

Drawings
The drawings received on 6/8/2020 are accepted.

Specification
The specification filed on 6/8/2020 has been accepted.


Claim Interpretation
Intended Use or Intended Results

	In determining patentability of an invention over the prior art, all claim limitations have been considered and interpreted as broadly as their terms reasonably allow, see MPEP § 2111.
	Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Pruter, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-51 (CCPA 1969). See MPEP § 2111.
	All claim limitations have been considered. Additionally, all words in the claims have been considered in judging the patentability of the claims against the prior art. The following language is interpreted as not further limiting the scope of the claimed invention. See MPEP 2106 II C. 
	Language in a method claim that states only the intended use or intended result, but the expression does not result in a manipulative difference in the steps of the claim. Language in a system claim that states only the intended use or intended result, but does not result in a structural difference between the claimed invention and the prior art. In other words, if the prior art structure is capable of performing the intended use, then it meets the claim. The claims are replete with statements of intended use or result e.x. “A method for use with a smart card”, and etc. Therefore, Examiner is not given patentable 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear if the smart card determines its own location and of a mobile device and where is the request for transaction coming from? 
Claims 1 and 11 recite the limitation "the location of the smart card and the location of a mobile device".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. (U.S. Patent No. 10,198,731) in view of Spindel et al. (U.S. Patent Publication No. 2013/0124346)

Regarding claim 1, Baldwin teaches a smart card that reduces fraud associated with the smart card, the smart card (security token) comprising: 
a communication interface; (interface, [7])
a housing; (housing, [6]
a microprocessor embedded in the housing; [18]
a battery for powering the communication interface and the microprocessor (battery, [31-36]); 
a nano GPS chip, located within the housing and in electronic communication with the communication interface and the microprocessor (GPS, [31]); 
and executable instructions stored in a non-transitory memory, that when run by the microprocessor: determines the location of the smart card in response to a request for a smart card transaction authorization for a pre-determined transaction; (location fix dervided from GPS receiver, [31]);

Baldwin substantially discloses the claimed invention, however does not explicitly disclose the location of a mobile device associated with a specified user of the smart card; formulates a location delta based on the location of the smart card and the location of the mobile device; if the location delta is greater than or equal to a threshold 125 onboard security token 120 may deactivate any transacting ability until security token 120 is re-coupled to mobile device 100, [22, 27].
However, Spindel teaches he computer system, during the authorization process, sends a message to the customer's smartphone requesting location information, and the smartphone sends its location information to the computer system in response to the request, Col.3 ln 30-38…. When the determined degree of proximity indicates that the customer's mobile device is located near the card reader or at the same merchant as the card reader, the likelihood that someone other than the customer is using the payment card or the identification card is relatively low. In such cases, the computer system determines to use a reduced level of fraud analysis for the payment authorization or identity verification process. Conversely, when the determined degree of proximity indicates that the customer's mobile device is located at a location not near the card reader or is not at the merchant at which the card reader is located, the likelihood that someone other than the customer is using the payment card is higher. In such cases, the computer system determines to use a higher level of fraud analysis for the payment authorization or identity verification process, Col.6 ln 20-38.
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention, to modify the system of Baldwin to include the above limitations as taught by Spindel in order to reduce a fraud, (Spindel, background).

claim 4, Baldwin teaches trigger a periodic update transmitted from the communication interface to the mobile device, said periodic update that sets forth the location of the smart card, (updates, [28]).  

Regarding claim 5, Baldwin teaches establishes a wireless communication channel with one of an ATM and a point of sale device (POS); and triggers execution of the transaction at the one of the ATM and the POS by transferring transaction instructions corresponding to the transaction to the one of the ATM and the POS over the wireless communication channel, ( POS terminal 130 may also communicate via NFC with security token 120, [18-20]).

Regarding claim 6, Baldwin teaches communication interface comprising at least one electrical contact and the executable instructions, when run by the microprocessor, triggers execution of the transaction at the one of the ATM and the POS by establishing a contact-based communication channel with the one of the ATM and the POS, (This action may include a “swipe” of security token 120 with NFC reader 136 of POS terminal, [20]).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin and Spindel combination and further in view of Law (U.S. Patent Publication No. 2019/0286805)

Regarding claims 9-10, the combination does not explicitly disclose, however, Law teaches the smart card further comprises a microphone, the smart card configured: 
the smart card further comprises a speaker, the smart card configured: to convert digital sound signals generated by the smart card into comprehensible analog signals; and to play the analog signals using the speaker, [335].  
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention, to modify the system of combination to include the above limitations as taught by Law in order to securely exchange at least a portion of the data, (Law, [0007]).

Claims 2-3, 7-8, 11-17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. (U.S. Patent No. 10,198,731) in view of Spindel et al. (U.S. Patent Publication No. 2013/0124346) and further in view of Harkes (WO Patent Publication No. 2013/039395)

Regarding claims 11, 20, similar rejection, as applied to claim 1, applies in view of Baldwin and Spindel. Baldwin does not explicitly teach smart card dimensions, however, Harkes teaches the smart card having a thickness that is not greater than .8 millimeters ("mm"); the housing comprises a thickness not greater than .8 millimeters ("mm") and a surface area not greater than 86 mm x 54 mm, (card dimensions, 85,7mmx54mm, thickness 0.79mm, see page, 21).


Regarding claims 2-3, 7-8, 12-13, 17 the combination does not explicitly disclose, however, Harkes teaches display screen configured to present location information derived from the nano GPS chip, as translated by the microprocessor; the display screen to present location information of a nearby Automated Teller Machine, said information derived from an electronic communication received by the communications interface from a remote location, (the smart card with display supporting GPS indoor and outdoor tracking, page 15); the housing and the nano GPS chip, when seated within the housing, collectively have a thickness that is not greater than .8 millimeters ("mm"); the housing comprises a thickness not greater than .8 millimeters ("mm") and a surface area not greater than 86 mm x 54 mm, (card dimensions, 85,7mmx54mm, thickness 0.79mm, see page, 21).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention, to modify the system of combination to include the above limitations as taught by Harkes, since the card display configuration and dimensions of smart card is a matter of design choice, and would be obvious to one ordinary skill in 

Regarding claim 14, Baldwin teaches trigger a periodic update transmitted from the communication interface to the mobile device, said periodic update that sets forth the location of the smart card, (updates, [28]).  

Regarding claim 15, Baldwin teaches establishes a wireless communication channel with one of an ATM and a point of sale device (POS); and triggers execution of the transaction at the one of the ATM and the POS by transferring transaction instructions corresponding to the transaction to the one of the ATM and the POS over the wireless communication channel, (POS terminal 130 may also communicate via NFC with security token 120, [18-20]).

Regarding claim 16, Baldwin teaches communication interface comprising at least one electrical contact and the executable instructions, when run by the microprocessor, triggers execution of the transaction at the one of the ATM and the POS by establishing a contact-based communication channel with the one of the ATM and the POS, (This action may include a “swipe” of security token 120 with NFC reader 136 of POS terminal, [20]).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin, Spindel, Harkes combination and further in view of Law (U.S. Patent Publication No. 2019/0286805)

Regarding claims 18-19, the combination does not explicitly disclose, however, Law teaches the smart card further comprises a microphone, the smart card configured: to receive, using the microphone, analog voice signals; to convert the voice signals received by the microphone into digital signals using Natural Language Processing (NLP); - 37 -to use the microprocessor to convert the digital signals into readable text; and to store the converted digital signals, [50, 335]
the smart card further comprises a speaker, the smart card configured: to convert digital sound signals generated by the smart card into comprehensible analog signals; and to play the analog signals using the speaker, [335].  
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention, to modify the system of combination to include the above limitations as taught by Law in order to securely exchange at least a portion of the data, (Law, [0007]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933. The examiner can normally be reached M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILENA RACIC/Patent Examiner, Art Unit 3627           


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627